DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated April 18, 2022 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1-3, 5-6, 9-10 and 19 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Examiner notes the procedural history included in remarks on pages 7 and 8.  An interview was conducted on June 29, 2022 in which the request was reiterated to make this action non-final.  While Examiner understands the position of Applicant Examiner informed Applicant that following discussion with Supervisory Patent Examiner McAtee that this request is not being granted.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-20 as being unpatentable over Donaldson et al. (U.S. Patent Publication 2019/0116037, hereinafter referred to as Donaldson) has been fully considered but is not persuasive.  While the claim has been amended to include that the payment system is performing the operations of the claim Examiner in reviewing Donaldson believes that this amendment is still not sufficient to overcome the existing art.  Donaldson teaches at paragraph 0017 the use of a software development kit (SDK) containing code for generation of the iframe.  Per paragraph 0017 this can apparently be provided to the content distribution network in the even that the content distribution network can provide faster response times to a client device request or alternatively be served directly from the secure service.  In paragraph 0029 of Donaldson the client receives the checkout page and begins the rendering process, which includes fetching JavaScript code in the form of the software developer kit (SDK).  If the SDK is being served by the secure service it would clearly read on these operations taking place by the claimed payment system.  However even if the SDK is being provided to the content distribution network as taught by paragraph 0017 it is still simply using the content distribution network server as a proxy for the JavaScript code contained in the SDK and still can be viewed as being the payment system given the origin of the code.  Therefore Examiner does not view the mere addition of the language “by the payment system” as being sufficient to overcome the Donaldson reference.  As such the present rejection under section 103 is being maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (U.S. Patent Publication 2019/0116037, hereinafter referred to as Donaldson).
As per claim 1, Donaldson discloses a computer-implemented method comprising:
receiving, by a payment system from a merchant system associated with a merchant webpage, a payment data capture request ([0025]);
generating, by the payment system, web payment capture data based on the payment data capture request, the web payment capture data configured to adapt the merchant webpage to receive payment information input by a user ([0004] [0014] [0017] [0023] [0026]–[0027] [0029]); (Examiner would point out that paragraph 0017 describes a software development kit (SDK) for containing code for generation of the iframe within the merchant web page (served by the content distribution network) or alternatively the iframe can be served directly from the secure service 106.  At 0029 the client receives the checkout page and begins the rendering process including fetching JavaScript code from the content distribution network.  The combination of paragraphs 0017 and 0029 at least suggests that based on the fact that the iframe can be served from the secure service that the SDK originates from the secure service and either operates directly with the client or is passed on to the content distribution for inclusion in the web page if the content distribution network provides faster response times to the client device request).
Communicating, by the payment system
receiving, by the payment system directly from a client computer via at least one client-side script executed by the client computer based on the web payment capture data, the payment information input by the user (at least [0021]);
generating, by the payment system, a transient payment token based on the payment information ([0038]); and
directly communicating the transient payment token from the payment system to the client computer ([0038]).
While Donaldson discloses that the public key (part of the capture data) is communicated to the merchant ([0027]), Donaldson does not expressly disclose that the entirety of the capture data is communicated to the merchant (e.g., the iFrame/SDK and associated code). 
However, Donaldson teaches that capture data (iFrame/SDK) can be downloaded from the merchant system to the client ([0029]) and that the merchant system communicates with the secure service to “support the instantiation and operation of the iframe 118.” This teaching at least fairly suggests to one of ordinary skill that capture data (e.g., iFrame/SDK) is also communicated to the merchant in a similar manner to that of the communicated public key. Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, in the case that capture data is downloaded from the merchant system, to communicate additional capture data (e.g., iFrame/SDK) from the secure service to the merchant. One would have been motivated to do so because the capture data is designed to bypass the merchant system in communication of sensitive data, and therefore derivation of the capture data (and communication thereof to the merchant) is most logically placed with the secure service.
As per claim 2, Donaldson teaches the computer-implemented method of claim 1, further comprising receiving, by the payment system from the merchant system associated with the merchant webpage, a selected payment method, and generating a consumer data capture field comprising at least one consumer data capture field based on the selected payment method ([0035]–[0036]).
As per claim 3, Donaldson teaches the computer-implemented method of claim 2, further comprising generating by the payment system, normalized payment information by normalizing the payment information based on the payment method, wherein the transient payment token comprises the normalized payment information ([0018]).
As per claim 4, Donaldson teaches the computer-implemented method of claim 1, wherein the web payment capture data is configured to adapt the merchant webpage by: generating, on the merchant webpage, at least a portion of a graphical user interface (GUI) configured to receive the payment information from the user; and configuring the at least one client-side script to validate the web payment capture data and process the payment information ([0034]–[0036]). 
As per claim 5, Donaldson teaches computer-implemented method of claim 1, further comprising generating, by the payment system, a cryptographic signature of the web payment capture data, wherein the at least one client-side script is configured to validate the web payment capture data based on the cryptographic signature ([0034]; fingerprint is a hash of CP, which is part of the web payment capture data).
As per claim 6, Donaldson teaches the computer-implemented method of claim 1, further comprising encrypting, by the payment system, the payment information with the at least one client-side script based on a public key embedded in the web payment capture data (at least [0021]).
As per claim 7, Donaldson teaches the computer-implemented method of claim 1, wherein the web payment capture data is configured to adapt the merchant webpage by configuring the merchant webpage to initiate a transaction through a single Application Programming Interface (API) call.
As per claim 8, Donaldson teaches the computer-implemented method of claim 1, wherein the at least one client-side script is configured to pass the transient payment token from the client computer to the merchant system via the merchant webpage (at least [0029]). 
As per claim 9, Donaldson teaches the computer-implemented method of claim 1, further comprising: receiving, by the payment system, the transient payment token from the merchant system; and generating, by the payment system, an authorization request based on the transient payment token ([0038], see also [0016] “the secure service 106 may be a payment gateway that accepts online transactions in the same way a merchant acquirer accepts in-store purchase transactions”).
Claims 10–20 contain language similar to claims 1–9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–20 are also rejected under 35 U.S.C. § 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685